Citation Nr: 1731004	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), anxiety, and depression.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1999 to December 2006.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a July 2010 statement, the Veteran requested entitlement to service connection for a right knee disability.  In the July 2011 VA Form 9, the claim was changed to service connection for a right knee secondary to the left knee disability.  A notice letter was sent to the Veteran in September 2015 advising that the claim was received, and a VA examination was conducted in January 2016 for the knee disabilities.  A Deferred Rating decision was issued in April 2015.  The record does not show that the Agency of Original Jurisdiction (AOJ) adjudicated the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Veteran filed a separate claim for anxiety and depression on August 8, 2009.  A January 2010 Rating Decision noted that anxiety and depression were part of the original diagnosis and grant of benefits for PTSD and were therefore combined with the evaluation for PTSD.  The Board considers all psychiatric symptoms to therefore be due to the Veteran's PTSD.


FINDINGS OF FACT

1.  On June 16, 2010, VA received a written statement from the Veteran indicating that he did not want to pursue an appeal of the AOJ denial of service connection for left ear hearing loss.  

2.  Prior to January 21, 2016, it was not factually ascertainable that the Veteran's PTSD resulted in more than occupational and social impairment with reduced reliability and productivity.  

3.  Beginning on January 21, 2016, the Veteran's PTSD has been shown to result in deficiencies in most areas due to symptoms including impaired impulse control, suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, but have not resulted in total social and occupational impairment.

4.  The Veteran's PTSD has never resulted in total occupational and social impairment. 

5.  The Veteran's chondromalacia of the left knee has resulted in pain but has never resulted in flexion limited to 60 degrees or less, extension limited to less than zero degrees, lateral instability or subluxation, or meniscus dislocation or removal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for an initial 70 percent rating, but no higher, have been met for PTSD for the period beginning on January 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met for the period prior to January 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

4.  The criteria have not been met for an initial rating in excess of 10 percent for chondromalacia of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 DCs 5010, 5257, 5258, 5259, 5260, 5262 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Service Connection - Appeal Withdrawn

The Veteran submitted a Notice of Disagreement (NOD) with the July 2009 rating decision in January 2010, and a Statement of the Case (SOC) was issued in May 2011.  The Veteran submitted VA Form 9 in July 2011 perfecting the appeal of all issues listed in the SOC - the PTSD and left knee ratings and the denial of service connection for hearing loss.   In April 2016, a Supplemental Statement of the Case (SSOC) was issued.  That SSOC also listed those three issues.  On June 3, 2016, the issues of service connection for left ear hearing loss and increased rating for both PTSD and the left knee were certified to the Board.  The Veteran submitted an additional VA Form 9, dated June 16, 2016, specifying that he wanted to appeal only the claims related to PTSD and the left knee.  This constitutes a withdrawal of the appeal with regard to entitlement to service connection for hearing loss.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  Therefore the appeal must be dismissed.


II.  PTSD - Initial Rating

With respect to the PTSD issue, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that a February 2017 notice letter sent to the Veteran was returned in the mail on June 19, 2017.  The letter provided that the Veteran's representative had requested to review the file and prepare written argument on the Veteran's behalf prior to the Board making a determination.  In May 2017, the Veteran's representative submitted an Appellate Brief indicating that a review of the record had been completed and submitted an argument.  Therefore, the Board finds that no prejudicial error exists in this regard.

VA received the Veteran's claim of entitlement to service connection for PTSD in December 2008 and granted service connection in the July 2009 decision on appeal, assigning an in initial disability rating of 30 percent, effective the date of claim.  In an April 2016 rating decision, the AOJ increased the rating to 50 percent, effective the date of the claim.  The Veteran contends that his PTSD meets the criteria for an initial rating in excess of 50 percent.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms). See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, a majority of his treatment visits and evaluations were conducted prior to that time, and therefore they include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Service Treatment Records (STRs) provide that the Veteran was first diagnosed with PTSD while in service.  A consultation report dated August 19, 2003 provides that the Veteran was fully oriented and had an anxious mood and affect.  The report indicates that the Veteran exhibited good insight and judgment and showed no psychotic symptoms, thought disorder, or cognitive impairment.  The report indicates that the Veteran denied current or past suicidal or homicidal ideations.  The examiner provided an Axis I diagnosis of PTSD, and the Veteran was assessed a GAF score of 70.
 
STRs provide a report dated September 25, 2003 indicating that the Veteran was free of any significant PTSD symptoms and that the Veteran was showing no significant emotional effects from combat and there were no indications of mental health problems.  After a mental status examination, the examiner noted that the Veteran was alert, fully oriented, and pleasant with an affable mood and a full range of appropriate affect.  The report provides no indication of psychotic symptoms, mood disturbance, thought or anxiety disorders, or any other indicators of major mental health problems.  The examiner noted that the Veteran reported no suicidal or homicidal ideations.  The examiner indicated that the Veteran's Axis I diagnosis of PTSD was resolved and recommended that the Veteran was fit for full duty including transfer overseas.
 
STRs provide that in a separation assessment, dated September 8, 2006, the examiner noted no functional difficulties from the Veteran's diagnosed PTSD. 

Pursuant to a request from the AOJ, the Veteran underwent an examination regarding his PTSD in April 2009.  The examination report documents that the Veteran was oriented to person, place, and time.  The examiner noted that the Veteran's affect was somewhat flat but that he exhibited heightened discomfort when discussing subjects related to his time in service.  The report indicates that no hallucinations or delusions were present, and thought processes were appropriate.  The examiner noted that there were no current suicidal or homicidal ideation present.  The examiner conducted a PTSD assessment and noted that the Veteran indicated that he no longer experienced severe flashbacks but did periodically have service-related nightmares.  The Veteran reported an increased avoidance in leaving home, which significantly impacted his social functioning and his marital relationship.  The report provides that the Veteran was experiencing heightened irritability and anxiety and that he avoided crowded areas.  The Veteran indicated that he thinks about his experiences in combat on a daily basis.  The Veteran reported periods of insomnia, lasting several months.  The report indicates an Axis I diagnosis of PTSD, Chronic Attention-Deficit/Hyperactivity Disorder NOS, and the Veteran was assessed a GAF score of 55.  The examiner provided that the Veteran was able to sustain continued employment but that he continued to report significant symptoms of anxiety consistent with his diagnosed PTSD and that those symptoms continue to cause impairment with his daily functioning.  The examiner noted that the Veteran had become withdrawn and reclusive due to his symptoms and provided that with appropriate treatment, the Veteran's symptoms were likely to be manageable and diminish.

Again pursuant to a request by VA, the examiner was examined in October 2009.  The examiner assigned a GAF score of 55 for the Veteran.  The examiner noted that the Veteran was suffering from significant symptoms of anxiety and dysthymia, both related to service and interrelated to PTSD, and that these symptoms were significantly impacting his daily social and occupational functioning.  The report indicates that the Veteran experienced panic attacks, limited daily activities, and suffered from acute distress brought on by somatic and physical symptoms related to anxiety and depression.  The examiner also noted concerns regarding the Veteran's level of emotional functioning.

VA treatment notes dated December 21, 2009 provide that the Veteran's mental status examination revealed no psychomotor abnormalities, speech was normal, mood and affect were both anxious, and his thought process was coherent and goal-directed.  The notes provide that the Veteran denied perceptual disturbances, suicidal ideation, and homicidal ideation.  His memory was intact and he exhibited good judgment.  The examiner provided an Axis I diagnosis of Panic Disorder without agoraphobia, PTSD, Major depression recurrent, moderate, alcohol abuse, and sexual addiction, and the Veteran was assessed a GAF score of 50.

May 2010 private treatment records, received in February 2011, provide that the Veteran was experiencing significantly more severe symptoms of anxiety and PTSD than initially identified, including panic attacks on a regular basis.  The clinician noted that sessions with the Veteran revealed that he was taking significant steps to avoid going out in public, avoiding social engagements, and taking circuitous routes to his destinations to manage his anxiety.

VA Treatment notes provide that the Veteran was enrolled in a PTSD rehabilitation program in June 2010.  At the time of admission the Veteran was assigned a GAF score of 49 and an Axis I diagnosis of PTSD; alcohol abuse, episodic.  The Veteran reported suffering from intrusive thoughts, nightmares, hypervigilance, irritability, avoidance, anxiety, insomnia, anhedonia, and occasional depression.  The Veteran denied suicidal or homicidal ideations.  Upon completion of the treatment program in July 2010, the Veteran was assigned an Axis I diagnosis of PTSD and a GAF score of 57.  The Veteran again reported no suicidal or homicidal ideation. 

A letter received in July 2010 from the Veteran's employer stated that the Veteran's mental condition was interfering with his work performance and that the quality of his work had been deteriorating, stating that he believed it was directly related to the Veteran's mental condition.

In the July 2011 Form VA 9, the Veteran stated that his anxiety and PTSD levels and symptoms were higher than initially indicated.  He reported having panic or anxiety attacks on a daily basis, sometimes more than once a day.  He reported that PTSD impaired his daily functions, he could not go to crowded or noisy places and had significant anxiety when riding the bus.  The Veteran reported that he had depression, was easily agitated, and that he was self-medicating with sleeping pills.  The Veteran stated that he was at a point where his safety was not important to him anymore.  He also indicated that his relationship with his wife has been strained by his PTSD, reporting that he has hit her while he was sleeping.  The Veteran explained that he prefers to be left alone and his anxiety is worse.  The Veteran reported memory loss and phantom pain throughout his body and stated that he is unable to attend social functions and has a major social impairment.  The Veteran reported that he lacks support and his symptoms were getting worse each day.

VA Treatment Notes provide that the Veteran was readmitted to the PTSD rehabilitation program in June 2013 and completed the program in August 2013.  A discharge summary dated August 27, 2013, indicates that the Veteran's discharge diagnosis was PTSD; alcohol abuse, episodic, and the Veteran was assessed a GAF score of 50 upon admission to the program and a GAF score of 60 when he was discharged.  Mental status examination indicated that the Veteran was calm and cooperative, and his speech was fluent, normal, and coherent.  The examiner noted that his mood was okay, his affect was euthymic, and his thoughts were logical and goal directed.  The Veteran reported no suicidal or homicidal ideation.

In an August 2013 letter from the Veteran's wife, she stated that the Veteran's PTSD has impaired their relationship, and it has significantly impacted their lives on a daily basis.  She describes him as distant and withdrawn, and she provides that he displays symptoms such as anger, flashbacks, panic attacks, hypervigilance, depression, nightmares, and has a sleep disorder.  She stated that he only goes to the gym and back home, and that if he does go out with her, he is constantly on the lookout for danger, does not concentrate, and has a panic attack.  She stated that they have almost stopped going out with friends and family.

The report of the January 2016 examination for PTSD provides that the Veteran exhibited the following symptoms:  difficulty in adapting to stressful circumstances, impaired impulse control, inability to establish and maintain effective relationships, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, flattened affect, panic attacks more than once a week, anxiety, chronic sleep impairment, depressed mood, and mild memory loss.  The report notes social isolation, no job, no major social engagement, and excessive alcohol use.

In the June 2016 Form 9, the Veteran stated that his anxiety levels are high on a daily basis and that he experiences panic attacks one to three times a day.  He stated that he has lost all of his friends and isolates himself from his family.  He provided that he will only go where he feels safe or comfortable and will not stay longer than necessary.  He stated that he feels safer isolating himself at home and that he will only go to the gym and then straight home.  He provided that he can no longer take the bus because of his anxiety.  He stated that he does not know how to be in a relationship or feel normal around his wife or family, providing that he feels uncomfortable and anxious and does not want to be touched or hugged, as it causes panic attacks.  He noted that his thoughts and feelings race and he has difficulty verbalizing his feelings which leads him to be angry and frustrated.  He stated that he is impulsive and cannot keep his impulses under control.  He also stated that he has depressive episodes where nothing matters and he does not take care of himself.

A July 2016 letter from the Veteran's sister provides that she has seen the Veteran withdraw from friends, refuse to go out, and make excuses to leave.  She states that his interactions with her and other family members have been strained.  She notes that he does not talk about his experiences during service but that she has seen him in states of panic and rage as well as being brought to extreme sadness without any obvious reason.

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for an initial 70 percent evaluation are met beginning January 21, 2016 - the date of the most recent examination report.  As discussed above, an evaluation of 70 percent is warranted for PTSD with occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  The first evidence from which it is factually ascertainable that the 70 percent criteria have been approximated is the January 21, 2016 examination report.  Prior to that date, the record does not show that the Veteran suffered from the symptoms listed in the criteria for the 70 percent rating or symptoms of like kind.  Therefore, the appeal must be denied as to a rating higher than 50 percent prior to January 21, 2016.

The evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 100 percent disability rating.  The majority of the medical records, in conjunction with the lay statements of record, reflect severe PTSD but not total occupational and social impairment.  He has not had memory loss such as contemplated under the 100 percent rating criteria and he has not exhibited grossly inappropriate behavior or gross impairment in thought processes or communication.  There have been no symptoms of like kind to those listed for the 100 percent rating.


B.  Left Knee Rating

The Veteran contends that his left knee disability meets the criteria for a rating in excess of 10 percent.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's left knee chondromalacia patella is currently rated under Diagnostic Code (DC) 5014.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  As indicated, the Veteran's left knee disability was previously evaluated as 10 percent disabling under DC 5099-5014, indicating knee impairment was rated by analogy.  The Board notes that where, as here, an unlisted condition is encountered (e.g., chondromalacia patella) it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  DC 5014 concerns osteomalacia, which directs the rater to rate the disorder on limitation of motion of the affected joints as arthritis, degenerative.  In this case, the appropriate diagnostic codes for the knee joint involved are 5257, 5260, and 5261.

Limitation of leg flexion to 60, 45, 30, and 15 degrees is rated 0, 10, 20, and 30 percent, respectively.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the leg to 5, 10, 15, 20, 30, and 45 degrees is rated 0, 10, 20, 30, and 50 percent, respectively.  38 C.F.R. § 4.71a, DC 5261.  Severe, moderate, and slight recurrent subluxation or lateral instability of the knee is rated 30, 20, and 10 percent, respectively.  38 C.F.R. § 4.71a, DC 5257.  DC's 5258 and 5259 provide ratings for semilunar cartilage dislocation and removal, respectively. 

STRs dated April 7, 2005 provide that the Veteran injured his knee while running during physical training with his unit.  Since that time the Veteran has reported ongoing knee pain.  STRs dated May 17, 2006 provide that an x-ray of the left knee was "essentially normal."  STRs provide the Veteran's separation assessment conducted on September 8, 2006 shows that the Veteran underwent a knee arthroscopy on July 25, 2006 for a suspected meniscal tear but that upon examination the knee was found to be normal.  The report notes that there is residual medial knee pain from the Veteran's knee injury the year prior.

Of record is report of an examination of the Veteran's left knee in April 2009.  The examiner referred to the history of the left knee symptoms and treatment.  The report indicates that the Veteran underwent an arthroscopic examination of the left knee, but despite the surgery still had complaints of pain and locking of the left knee joint without limitation of motion.  Upon physical examination of the knee, the report indicates passive range of motion equal from a full flexion of 150 degrees to an extension to 0 degrees.  The report provides that the Veteran was found to have no swelling or deformity of the knee.  Compression and McMurray's tests were both negative, and the ligaments were all intact.  There was no evidence of bony lesion, loose body, nor arthritis on x-ray examination.

In the January 2016 Knee and Lower Leg DBQ, while the examiner indicated that the claims file was not reviewed, an adequate evaluation of both the right and left knee conducted.  The results for the left knee showed flexion was to 130 degrees while extension was to 0 degrees.  Additional limitation in range of motion was not demonstrated after repetitive use testing, and range of motion movements were noted as painful.  In addition, pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  However, the examiner noted that there was pain with palpation of the medial borders of the Veteran's left patella and some functional loss during flare-ups or when the joint was used repeatedly over a period of time.  The examination report documents that the Veteran did not have pain on acdtive, passive or repetitive use testing or in weightbearing or non weightbearing and had no subluxation or lateral instability.  The examination report indicates that the Veteran may have difficulty in lifting and in walking down stairs, particular in cold, damp weather.

The evidence of record does not indicate the Veteran's left knee disability meets the criteria for a rating in excess of 10 percent or an additional rating.  This is because the evidence shows that the Veteran has not had left knee flexion limited to 60 degrees or less, extension limited to less than zero degrees, lateral instability subluxation.  He was examined to determine if he had meniscus disability but his knee was found to be normal.  As the Veteran's left knee disability does not approximate the criteria for a rating higher than 10 percent or for an additional rating, the appeal must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


C.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.

The Board finds that the Veteran's symptoms of psychiatric impairment, to include his difficulty in adapting to stressful circumstances, impaired impulse control, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood, flattened affect, panic attacks, anxiety, chronic sleep impairment, depressed mood, and mild memory loss are contemplated by the schedular rating criteria.

The Board finds that the Veteran's left knee disability level and symptomatology are contemplated by the schedular rating criteria.

Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration for PTSD or the left knee disability.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, neither the Veteran nor the record raises the question of entitlement to a total disability rating based on individual unemployability (TDIU).  In making this determination the Board has not ignorerd the Veteran's statement in the June 2016 VA Form 9 that he was let go from a teaching job because he was no longer reliable.  In that same document, the Veteran reported that he works part time when he feels like it; a statement that the Board finds is inconsistent with asserting that he is unable to secure and follow a substantially gainful occupation. 

	
ORDER

An initial disability rating of 70 percent is granted for PTSD beginning on January 21, 2016, subject to the regulations governing the disbursement of monetary benefits.

An initial disability rating higher than 50 percent for PTSD is denied for the period prior to January 21, 2016.  

An initial rating in excess of 10 percent for chondromalacia of the left knee is denied.

The appeal as to denial of service connection for left ear hearing loss is dismissed.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


